Title: To James Madison from John Graham, 18 March 1807
From: Graham, John
To: Madison, James



Sir.
New Orleans 18th. March 1807

I had the Honor a few days since, to receive your Letter of the 3d Feby. in which you are pleased to express to me the satisfaction I had given to the President in the Execution of the important and critical task lately committed to me.  So far as Zeal and honest intentions entitle me to this Testimony of his approbation, I feel that I deserve it, for I used my utmost efforts to accomplish the great object of my Mission by means which I thought most congenial to the Spirit of our Government.  My Letters from Natchez will give you a view of my Conduct in that Neighbourhood, and a letter I had the Honor to write you immediately after my Arrival here will I hope, induce you to beleive, I am still disposed to go beyond the limits of my official Duties to serve my Country.
As yet I have not been able to form an Opinion as to the State of Parties here, which I think sufficiently correct to be submitted to you.
In one of my Letters from Lexington I mention to you that I understood Colo. Burr had offered to draw on Mr Daniel Clarke and finding that Bills on this Place were not negotiable in Kentucky, had written to Chew & Relf, the Partners & Agents of Mr Clarke to remit the Funds to New York.  Since my arrival here Mr Relf (my Friend Mr Chew being absent) gives me the most positive and satisfactory assurances that they never had any Funds in their hands liable to the order of Colo. Burr, and as their House receive & pay out all Mr Clarke’s mony, he is very sure that Gentleman has made no advances to Colo. Burr.  Mr Relf urged me to look at Mr Clarkes Account for several years back in their Books, which I did, and I now take the earliest occasion to say that nothing in this account justifies a beleif that Mr Clarke has advanced any Mony for Colo Burr.  Mr Alexr. Parker of Lexington told me that Burr had offered to draw on Clarke and Colo. Lynch mentioned (as I was told by Mr Hunt & Mr Jourdon of Lexington) that he himself had sent on Burrs Letter to Chew & Relf ordering his Funds round to NewYork.  Mr Relf tells me no such Letter was ever received by them.  The Probability I think is that this supposed Letter was nothing more than a Cover for Burrs Communications to Bollman which were directed to the House of Chew & Relf and delivered by them to Genl. Wilkinson.  With Sentiments of the Highest Respect I have the Honor to be Sir Your Most Obt Sert

John: Graham


Accident prevented this Letter from going by the last Mail.


JG.

